Citation Nr: 1002217	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.	

2.  Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD), 
status-post gallbladder removal and irritable bowel syndrome 
(IBS).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a VA Central Office (CO) hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held before the undersigned 
Veterans Law Judge (VLJ) in January 2008.  The Veteran 
testified at that time and the hearing transcript is of 
record.  The Veteran also submitted additional medical 
evidence in support of her claim with a waiver of RO 
jurisdiction.

Specifically, the Veteran testified in January 2008 that she 
underwent foot surgery in 2005.  The Veteran indicated that 
she sought a temporary total disability rating as a result of 
this surgical procedure and subsequent convalescence.  The 
Veteran also raised a claim in her notice of disagreement 
(NOD) regarding entitlement to a clothing allowance to help 
defray the cost of specialty shoes.  These issues were 
referred to the RO for any appropriate action in the Board's 
February 2008 remand order.  To date, however, no action has 
been taken on these issues.  Accordingly, the Board again 
refers these issues to the RO for any appropriate action.

As noted above, the Veteran's claims were before the Board in 
February 2008 and were remanded at that time for additional 
evidentiary development.  Regrettably, the requested 
development was not completed.  Therefore, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (holding that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Another remand is required in this case as the RO failed to 
comply with the Board's February 2008 remand order.  See 
Stegall, supra; see also Veteran's November 2009 informal 
hearing presentation (IHP).  

I.  Bilateral Plantar Fasciitis 

The Veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for bilateral plantar fasciitis was 
previously before the Board in February 2008 and remanded at 
that time for additional evidentiary development, to include 
providing a current VA medical examination.  In particular, 
the VA examiner was instructed to do the following:

*	Assess the severity of the Veteran's 
bilateral plantar fasciitis and express an 
opinion as to whether the Veteran's 
bilateral plantar fasciitis involves marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthotic shoes or appliances; or whether the 
bilateral plantar fasciitis demonstrates 
objective evidence of marked deformity 
(pronation, abduction, etc.) pain on 
manipulation and use accentuated, indication 
of swelling on use, characteristic 
callosities. 

The examiner is also asked to express an 
opinion as to whether the Veteran's 
bilateral claw feet are part of the 
service-connected disability and, if not, 
whether they are proximately due to or 
aggravated by the service-connected 
disability.  If the response to any of the 
above questions is in the affirmative, the 
examiner should state whether there is 
marked contraction of the plantar fascia 
with dropped forefoot, all toes hammer 
toes, painful callosities, marked varus 
deformity; or whether the bilateral claw 
feet shows all toes tending to 
dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar 
fascia, and marked tenderness under 
metatarsal heads or dorsiflexion of the 
great toes, some limitation of 
dorsiflexion at the ankles, definite 
tenderness under the metatarsal heads.  
The examiner must provide a complete 
rationale for any stated opinion. 

The Veteran was afforded a VA C&P foot examination in July 
2009.  Unfortunately, however, the examiner failed to answer 
the questions posed in the February 2008 remand order.  
Therefore, another remand is regrettably required.  

II.  Hiatal Hernia with GERD

The Veteran's claim of entitlement to an evaluation in excess 
of 30 percent for hiatal hernia with GERD, status-post 
gallbladder removal and IBS was previously before the Board 
in February 2008 and remanded at that time for additional 
evidentiary development, to include providing a current VA 
medical examination.  In particular, the VA examiner was 
instructed to do the following:

*	Assess the severity of the Veteran's 
digestive disorders, and include a 
discussion as to whether the Veteran 
experiences symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with anemia; or other symptom 
combinations productive of impairment of 
health.  The severity of the health 
impairment experienced by the Veteran 
should be fully assessed and descriptive 
terms such as mild, moderate and severe 
may be used.  If any symptoms found are 
not related to the service-connected 
disability the examiner should so state.  
If the examiner is unable to disassociate 
nonservice-connected symptoms from 
service-connected symptoms, the examiner 
should so state.  The examiner should 
specifically state whether the Veteran has 
any symptoms resulting from the 
gallbladder removal and, if so, the 
severity thereof.  The examiner must 
provide a complete rationale for any 
stated opinion.

The Veteran was afforded a VA C&P gallbladder examination in 
July 2009.  Unfortunately, however, the examiner failed to 
answer the questions posed in the February 2008 remand order.  
Therefore, another remand is required.  

Based on the additional medical records submitted after the 
February 2008 remand order, it appears that there are 
additional medical records pertaining to the claim that have 
not yet been obtained.  Thus, the Veteran is asked to 
identify all VA and non-VA medical records reflecting 
treatment and assessment of her service-connected foot and 
digestive disabilities since February 9, 2009.  In that 
regard, it is noted that the Veteran recently received 
medical care at McDonald Army Community Hospital and 
Portsmouth Naval Medical Center.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask her to identify all sources of VA and 
non-VA treatment for her service-connected 
foot and digestive disabilities, to 
include since February 9, 2009.  The RO 
should also attempt to obtain any and all 
medical treatment records pertaining to 
the Veteran which are located at McDonald 
Army Community Hospital and Portsmouth 
Naval Medical Center since February 9, 
2009.  

All efforts to obtain these records should 
be fully documented, and the appropriate 
medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

2.  After the above development is 
completed in Step 1, the RO should 
schedule the Veteran for another VA C&P 
foot examination.  The examiner is asked 
to fully assess the severity of the 
Veteran's bilateral plantar fasciitis.  
The examiner should also express an 
opinion as to whether the Veteran's 
bilateral plantar fasciitis involves 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthotic shoes or appliances; 
or whether the bilateral plantar fasciitis 
demonstrates objective evidence of marked 
deformity (pronation, abduction, etc.) 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities. 

The examiner is also asked to express an 
opinion as to whether the Veteran's 
bilateral claw feet are part of the 
service-connected disability and, if not, 
whether they are proximately due to or 
aggravated by the service-connected 
disability.  If the response to any of the 
above questions is in the affirmative, the 
examiner should state whether there is 
marked contraction of the plantar fascia 
with dropped forefoot, all toes hammer 
toes, painful callosities, marked varus 
deformity; or whether the bilateral claw 
feet shows all toes tending to 
dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar 
fascia, and marked tenderness under 
metatarsal heads or dorsiflexion of the 
great toes, some limitation of 
dorsiflexion at the ankles, definite 
tenderness under the metatarsal heads.  
The examiner must provide a complete 
rationale for any stated opinion. 

Any testing should also be conducted if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed and the examiner is asked to 
answer the questions posed in the action 
paragraph described above.  

3.  After the above development is 
completed in Step 1, the RO should 
schedule the Veteran for a VA esophagus 
and hiatal hernia examination, and a 
stomach, duodenum, and peritoneal 
adhesions examination to ascertain the 
nature of all digestive disabilities.  The 
examiner is asked to assess the severity 
of the Veteran's digestive disorders, and 
include a discussion as to whether the 
Veteran experiences symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with anemia; or 
other symptom combinations productive of 
impairment of health.  The severity of the 
health impairment experienced by the 
Veteran should be fully assessed and 
descriptive terms such as mild, moderate 
and severe may be used.  If any symptoms 
found are not related to the service-
connected disability the examiner should 
so state.  If the examiner is unable to 
disassociate non-service-connected 
symptoms from service-connected symptoms, 
the examiner should so state.  The 
examiner should specifically state whether 
the Veteran has any symptoms resulting 
from the gallbladder removal.  The 
examiner must provide a complete rationale 
for any stated opinion.

Any testing deemed necessary should be 
conducted and the results of any testing 
done should be included with the findings 
from the VA examination.  The claims 
folder must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed and the examiner is 
asked to answer the questions posed in the 
action paragraph described above.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


